DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I and Species III, claims 1, 7-9, 16, and 42 in the reply filed on 25 October 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 2, 4-6, 10, 11, 13, 17, 20-22, 26, 34-37, 43, 45-49, 51, 52, 54-61, 63, 66, 67, 70-72, 76, 84-87, 92, and 93 have been withdrawn.
Claims 3, 12, 14, 15, 18, 19, 23-25, 27-33, 38-41, 44, 50, 53, 62, 64, 65,68, 69, 73-75, 77-83, 88-91, and 94 remain cancelled.
Information Disclosure Statement
The information disclosure statements filed 28 May 2020 and 21 March 2022 fail to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. There is no copy of Non-Patent Literature Document 4 from the IDS filed 28 May 20202 has been provided. There are no copies of Non-Patent Literature Documents 3, 4, and 5 in the IDS filed 21 March 2022.
Claim Objections
Claims 8, 9, 16, and 42 are objected to because of the following informalities:
“1 wherein” in line 1 of claim 8 should read “1, wherein”
“of the” in line 2 of claim 8 should read “of at least the”
“1 wherein” in line 1 of claim 9 should read “1, wherein”
“with the” in line 3 of claim 9 should read “with at least the”
“1 wherein” in line 1 of claim 16 should read 1, wherein”
1 wherein” in line 1 of claim 42 should read “1, wherein”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 9 recites wherein the instructions to derive the physiological movement signal are configured to multiply an oscillator signal with the portion of the sensed reflected sound signal. The specification does not provided support for deriving the physiological movement signal with at least a portion of the sensed reflected sound signal and a signal representative of at least a portion of the sound signal, as recited in claim 1, and by multiplying an oscillator signal with the portion of the sensed reflected sound signal, as mentioned in claim 9. [8] of the specification mentions that the physiological movement signal is derived either with at least a portion of the sensed reflected sound signal and a signal representative of at least a portion of the sound signal or with multiplying an oscillator signal with the portion of the sensed reflected sound signal.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites “ a direct path measured sound signal” in lines 2-3. It is unclear what a “direct path measured sound signal” is. Furthermore, it is unclear what it means to have a signal be measured on a direct path. Clarification is requested.
Claim 9 recites wherein the instructions to derive the physiological movement signal are configured to multiply an oscillator signal with the portion of the sensed reflected sound signal. However, claim 1 recites deriving the physiological movement signal with at least a portion of the sensed reflected sound signal and a signal representative of at least a portion of the sound signal. It is unclear how the physiological movement signal is derived. Clarification is requested.
Claim 9 recites wherein the instructions to derive the physiological movement signal are configured to multiply an oscillator signal with the portion of the sensed reflected sound signal. However, it is unclear how one signal could be multiplied by a portion of another signal. It is unclear if a value or values of the one signal is multiplied by a value of the another signal, such as the frequencies of the two signals are multiplied with each other. Clarification is requested. 
Claim 9 recites the limitation “an oscillator signal” in lines 2-3. It is unclear if “oscillator signal” is referring to “sound signal” as mentioned in claim 1 or if “oscillator signal” is a different limitation. Clarification is requested. For examination purposes, it is interpreted that “oscillator signal” is different from “sound signal.”
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because "processor-readable medium" is not a process, machine, manufacture, or composition of matter. "Processor-readable medium " is not tangible, as it is not tied to a structural element. To overcome this 35 U.S.C. 101 rejection, Examiner suggests amending "processor-readable medium" to "non-transitory product comprising a processor-readable medium." Claims 7-9, 16, and 42 are further rejected due to their dependency to claim 1.
Claims 1, 7-9, 16, and 42 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. A streamlined analysis of claim 1 follows.
Regarding claim 1, when the claim has been amended to be a non-transitory product, the claim recites aa series of structural elements, including a processor and speaker. Thus, the claim is directed to a machine, which is one of the statutory categories of invention.
The claim is then analyzed to determine whether it is directed to any judicial exception. The step of deriving a physiological movement sets forth a judicial exception. This step describes a concept performed in the human mind (including an observation, evaluation, judgment, opinion). Thus, the claim is drawn to a Mental Process, which is an Abstract Idea.
Next, the claim as a whole is analyzed to determine whether the claim recites additional elements that integrate the judicial exception into a practical application. The claim fails to recite an additional element or a combination of additional elements to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limitation on the judicial exception. Claim 1 recites deriving a physiological movement, which is merely adding insignificant extra-solution activity to the judicial exception (MPEP 2106.05(g)). The derived physiological movement does not provide an improvement to the technological field, the method does not effect a particular treatment or effect a particular change based on the derived physiological movement, nor does the method use a particular machine to perform the Abstract Idea. Although claim 1 recites using a processor to perform this step, it is noted that section 2106.05(f) of the MPEP states that merely using a computer as a tool to perform an abstract idea does not integrate the Abstract Idea into a practical application.
Next, the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claim amounts to significantly more than the exception. Besides the Abstract Idea, the claim recites additional steps of producing a sound signal via a speaker and sensing a reflected sound signal via a microphone. Producing a sound signal using a generic speaker and sensing a reflected sound signal using a generic microphone well-understood, routine and conventional activity for those in the field of medical diagnostics. Further, the producing and sensing steps are each recited at a high level of generality such that it amounts to insignificant presolution activity, e.g., mere data gathering step necessary to perform the Abstract Idea. When recited at this high level of generality, there is no meaningful limitation, such as a particular or unconventional step that distinguishes it from well-understood, routine, and conventional data gathering and comparing activity engaged in by medical professionals prior to Applicant's invention. Furthermore, it is well established that the mere physical or tangible nature of additional elements such as the obtaining and comparing steps do not automatically confer eligibility on a claim directed to an abstract idea (see, e.g., Alice Corp. v. CLS Bank Int'l, 134 S.Ct. 2347, 2358-59 (2014)).
Consideration of the additional elements as a combination also adds no other meaningful limitations to the exception not already present when the elements are considered separately. Unlike the eligible claim in Diehr in which the elements limiting the exception are individually conventional, but taken together act in concert to improve a technical field, the claim here does not provide an improvement to the technical field. Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the claim as a whole does not amount to significantly more than the exception itself. The claim is therefore drawn to non-statutory subject matter.
The dependent claims also fail to add something more to the abstract independent claims as they generally recite method steps pertaining to further data analyzing and outputting. Claim 7 merely recites data evaluation and data outputting that is adding to the abstract idea. Claims 8 merely provides a generic definition of the portion of the sound signal. Claim 9 merely recites deriving the physiological movement signal that is adding to the abstract idea. Claim 16 merely provides a generic definition of the dual tone frequency modulated continuous wave signal. Claim 42 merely provides a generic structure to the electronic processing device. The deriving step recited in the independent claims maintains a high level of generality even when considered in combination with the dependent claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 7, 8, 16, and 42 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gollakota et al. ‘951 (US Pub No. 2017/0347951 – cited by Applicant).
Regarding claim 1, Gollakota et al. ‘951 teaches a processor-readable medium, having stored thereon processor-executable instructions which ([0028]), when executed by a processor, cause the processor to detect physiological movement of a user (Abstract), the processor-executable instructions comprising:
instructions to control producing, via a speaker (Fig. 1 first transducer 115 and [0019]) coupled to an electronic processing device (Fig. 1 device 110 and [0019]), a sound signal in a vicinity of the electronic processing device ([0019]; “A first transducer 115 (e.g., a loudspeaker) is configured to emit acoustic energy (e.g., sounds between about 20 Hz and 20 kHz or higher, including sound 105.”);
instructions to control sensing, via a microphone (Fig. 1 second transducer 116 and [0019]) coupled to the electronic processing device (Fig. 1 device 110 and [0019]), a reflected sound signal from the vicinity ([0019]; “A second transducer 116 (e.g., a microphone) is configured to receive acoustic energy including reflected sound 106 received from the subject’s body 102.”); and
instructions to derive a physiological movement signal with at least a portion of the sensed reflected sound signal and a signal representative of at least a portion of the sound signal ([0035]; “The transmitted and received sound can be used by the system 210 to detect movement of the subject and identify one or more medical conditions (e.g., sleep apnea, COPD) in the subject.”),
wherein the sound signal comprises a dual tone frequency modulated continuous wave signal (Fig. 5B and [0021]; “In operation, the device 110 generates audio signals – including, for example, frequency modulated continuous wave (FMCW) audio signals – that sweep from a first frequency (e.g., about 18 Hz) to a second frequency (e.g., about 20 kHz).”).
Regarding claim 7, Gollakota et al. ‘951 teaches the processor-readable medium of claim 1, further comprising:
(a) wherein the derivation of the physiological movement signal further comprises detection of one or more of respiration, cardiac and gross movement ([0035]; “The memory 211 can further include instructions for processing the electrical audio signals to detect motion of the subject (e.g., movement of the subject's chest and/or abdomen)…” Chest and/or abdomen movement is interpreted as respiration movement and/or cardiac movement.); and/or
(b) processor-executable instructions to evaluate the derived physiological movement signal to determine one or more physiological parameters ([0035]; “The transmitted and received sound can be used by the system 210 to detect movement of the subject and identify one or more medical conditions (e.g., sleep apnea, COPD) in the subject.”); and/or
(c) processor-executable instructions to generate an output based on an evaluation of the derived physiological movement signal ([0035]; “The transmitted and received sound can be used by the system 210 to detect movement of the subject and identify one or more medical conditions (e.g., sleep apnea, COPD) in the subject…an indication of the identified medical condition can be output to the display 210  and/or can be transmitted via the communication component 213 to a medical professional (e.g., a nurse, a doctor)”).
Regarding claim 8, Gollakota et al. ‘951 teaches wherein the signal representative of the portion of the sound signal is an internally generated oscillator signal ([0021]; “In operation, the device 110 generates audio signals…The first transducer 115 transmits the generated audio signals as the sound 105 toward the subject 1010.”) or a direct path measured sound signal ([0021]; “The first transducer 115 transmits the generated audio signals as the sound 105 toward the subject 101.” To best to Examiner’s understanding, “direct path” is interpreted as the sound directly being transmitted to the subject.).
Regarding claim 16, Gollakota et al. ‘951 teaches wherein the dual tone frequency modulated continuous wave signal comprises a first sawtooth frequency change (Fig. 5B transmitted signal 550a and [0048]) overlapped with a second sawtooth frequency change in a repeated waveform (Fig. 5B second transmitted signal 55b and [0048]).
Regarding claim 42, Gollakota et al. ‘951 teaches wherein the electronic processing device comprises a smart phone (Fig. 1 device 110 and [0020]; “…the device 110 is depicted as a mobile phone (e.g., a smartphone)”) or a smart watch.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Gollakota et al. ‘951 in view of Boric-Lubecke et al. ‘015 (US Pub No. 2008/0077015).
Regarding claim 9, Gollakota et al. ‘951 teaches all of the elements of the current invention as mentioned above except for wherein the instructions to derive the physiological movement signal are configured to multiply an oscillator signal with the portion of the sensed reflected sound signal.
Boric-Lubecke et al. ‘015 teaches transmitting a single tone signal to a user and measuring a reflected signal from a subject to measure physiological motion (e.g., chest motion) associated with respiration and/or heart activity ([0056]). The received modulated signal, interpreted as a sensed reflected sound signal, is multiplied by a local oscillator (LO) signal, interpreted as an oscillator signal, that is associated with the transmitted source signal to extract information about the periodic subject motion ([0057]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the instructions to derive the physiological movement signal of Gollakota et al. ‘951 to include multiplying an oscillator signal with the portion of the sensed reflected sound signal as Boric-Lubecke et al. ‘015 teaches that this will aid in extracting information about the periodic subject motion.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7 of U.S. Application No. 15/733,162 (US Pub No. 2021/0150873). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the current application and claims 1 and 10 of the U.S. Publication both recite a processor-readable medium, having stored thereon processor-executable instructions which, when executed by a processor, cause the processor to detect physiological movement of a user, the processor-executable instructions comprising: instructions to control producing, via a speaker coupled to an electronic processing device, a sound signal in a vicinity of the electronic processing device; instructions to control sensing, via a microphone coupled to the electronic processing device, a reflected sound signal from the vicinity; and instructions to derive a physiological movement signal with at least a portion of the sensed reflected sound signal and a signal representative of at least a portion of the sound signal (claim 1 of U.S. Publication), wherein the sound signal comprises a dual tone frequency modulated continuous wave signal (claim 10 of U.S. Publication). It is also noted that claims 4, 6, and 11 of the U.S. Application is not patentably distinct from claims 8, 9 and 16 of the current application.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURELIE H TU whose telephone number is (571)272-8465. The examiner can normally be reached [M-F] 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/AURELIE H TU/               Examiner, Art Unit 3791                                                                                                                                                                                         /ALEX M VALVIS/Supervisory Patent Examiner, Art Unit 3791